DETAILED ACTION
This Office action is regarding Applicant's claims filed 18 August 2022 to a prior Office action.  Claims 1-11 are pending.  
This Office Action is an Allowance after a Non-Final Rejection. 
Allowable Subject Matter
Claims 1-24 are allowed, as presented on 18 August 2022.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1 and 9, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record does not disclose, in combination, the steps in independent claims 1 and 9 of:
“a hidden layer group including a plurality of hidden layers, the hidden layers positioned between the input layer and the output layer, the hidden layers connected by connection weights, the connection weights updated based on a difference between the output data and prediction data corresponding to the input data, 
wherein each of the hidden layers includes a hidden node, the hidden node including an activation function, 
the activation function outputs 0 if an input value is a negative number, the activation function determines an output value based on linear functions having different slopes according to a range of the input value if the input value is a positive number, and 
the linear functions have smaller slopes for greater distances from an origin point”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        

8/31/2022